Citation Nr: 1025182	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-00 715	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an initial compensable disability evaluation for 
service-connected bilateral hearing loss for the period from May 
25, 2004, to November 22, 2009, and an initial disability 
evaluation in excess of 10 percent for the period beginning 
November 23, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1956 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision from the Department of 
Veterans Affairs (VA) Appeals Management Center in Washington, 
D.C.  Service connection for bilateral hearing loss was granted 
and an initial noncompensable evaluation was assigned effective 
May 25, 2004, in this decision.

In July 2007, this matter was remanded by the Board for further 
development.  The required development having been completed, 
adjudication may proceed.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In an April 2010 rating decision from the VA Regional Office (RO) 
in Nashville, Tennessee, a 10 percent disability rating was 
assigned for this disability effective November 23, 2009.  
Because the increase in the evaluation of the Veteran's bilateral 
hearing loss does not cover the entire period under appeal and 
does not represent the maximum rating available for the period it 
does cover, the Veteran's claim remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for left 
eye removal (claimed as left eyesight condition) has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.




FINDINGS OF FACT

1.  Audiometric testing performed in March 2006 revealed level V 
hearing in the left ear and level I hearing in the right ear.

2.  Audiometric testing performed in December 2008 revealed level 
VI hearing in the left ear and level I hearing in the right ear.

3.  Audiometric testing performed in March 2010 revealed level 
VII hearing in the left ear and level II hearing in the right 
ear.

4.  In February 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that he was withdrawing the appeal pertaining to the claim of 
entitlement to an earlier effective date for the grant of service 
connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability evaluation 
for service-connected bilateral hearing loss for the period from 
May 25, 2004, to November 22, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2009).

2.  The criteria for an initial disability evaluation for 
service-connected bilateral hearing loss in excess of 10 percent 
for the period beginning November 23, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2009).

3.  The criteria for withdrawal of the appeal for an earlier 
effective date for the grant of service connection for bilateral 
hearing loss by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Complete notification as mentioned above was not provided to the 
Veteran prior to the initial AOJ decision in this matter.  
However, service connection was granted and an initial disability 
evaluation and effective date were assigned in a July 2006 rating 
decision.  Since the Veteran's claim was more than substantiated 
in that it was proven, the purpose that notice is intended to 
serve has been fulfilled and no additional notice is required.  
Dingess, 19 Vet. App. at 490-91.  Further, the defect in the 
Veteran not having received complete notice prior to the initial 
AOJ decision was not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination and 
obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and VA 
treatment records.  Although the Veteran submitted a private 
treatment record from Greater Knoxville Ear Nose & Throat 
Associates, P.C., no private treatment records regarding the 
Veteran's bilateral hearing loss have been obtained by VA.  The 
duty to assist is not applicable in this regard, however, as the 
Veteran has not identified any such records.  See 38 U.S.C.A. 
§ 5103A(b).  Medical examinations were afforded to the Veteran 
with respect to his claim in March 2006, December 2008, and March 
2010.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, the Board finds 
that all necessary development has been accomplished, and no 
further assistance to the Veteran is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



II.  Higher Initial Evaluations

The Veteran contends that his bilateral hearing loss is more 
severe than contemplated by an initial noncompensable disability 
evaluation for the period from May 25, 2004, to November 22, 
2009, and by a 10 percent disability evaluation for the period 
beginning November 23, 2009.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
diagnostic codes identify various disabilities and the criteria 
for specific percentage ratings for the disabilities.  The 
percentage ratings represent as far as practicably can be 
determined the average impairment in earning capacity due to a 
service-connected disability.  38 U.S.C.A. § 1155.  The 
evaluation assigned is determined by comparing the extent to 
which a Veteran's service-connected disability impairs his 
ability to function under the ordinary conditions of daily life, 
as demonstrated by the Veteran's symptomatology, with a schedule 
of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Disabilities must be reviewed in relation 
to their history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from initially assigned ratings, as is the 
case here, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected bilateral hearing loss currently 
is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 
6100.  Pursuant to these regulations, hearing acuity is measured 
by the results of a controlled speech discrimination tests 
(Maryland CNC) and a pure tone audiometry test in the frequencies 
of 1000, 2000, 3000 and 4000 cycles per second (hertz).  38 
C.F.R. § 4.85(a) and (d).  Examinations are conducted without the 
use of hearing aids.  Id.  The rating schedule establishes eleven 
auditory acuity levels to evaluate the degree of disability for 
service-connected hearing loss based on the examination results, 
ranging from level I for essentially normal acuity through level 
XI for profound deafness.  38 C.F.R. § 4.85(b) and (c).  
Disability percentage ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
auditory acuity level assigned to each ear.  See Bruce v. West, 
11 Vet. App. 405, 409 (1998).

In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns 
of hearing impairment.  The first exceptional pattern exists when 
the pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  
38 C.F.R. § 4.86(a).  In this circumstance, the rating specialist 
must determine the auditory acuity level for each ear from either 
Table VI or Table VIa, whichever results in the higher level.  
Id.  The second exceptional pattern exists when the pure tone 
threshold is 30 decibels or less at 1000 hertz and 70 decibels or 
more at 2000 hertz.  38 C.F.R. § 4.86(b).  Here also, the 
auditory acuity level for each ear will be selected from either 
Table VI or Table VIa, whichever results is the higher level.  
Id.  However, in this instance that level then will be elevated 
to the next higher level.  Id.

A.  Period from May 25, 2004, to November 22, 2009

The Veteran underwent audiological evaluation at the Greater 
Knoxville Ear Nose & Throat Associates, P.C. in March 2004.  
Unfortunately, the results from this evaluation may not be used 
by the Board for the following reasons.  First, the pure tone 
audiometry test results were reported graphically rather than 
numerically.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991).  Second, although 
recognition test results were reported, it is unclear whether 
these results are from a Maryland CNC controlled speech 
discrimination test.  See 38 C.F.R. § 4.85.

In March 2006, the Veteran was afforded a VA audiological 
examination.  This examination revealed pure tone threshold 
levels, in decibels, as follows:


HERTZ

1000
2000
3000
4000
LEFT
75
65
60
70
RIGHT
35
25
20
30

Pure tone threshold levels averaged 67.5 decibels for the left 
ear and 27.5 decibels for the right ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the left ear 
and 96 percent in the right ear.  The results represent an 
exceptional pattern of hearing loss in the left ear.  See 38 
C.F.R. § 4.86(a).  Therefore, the left ear must be evaluated 
under Table VI or VIa, whichever results in the higher auditory 
acuity level.

Under Table VI, the examination results for the right ear 
correspond to level I hearing loss.  For the left ear, the 
examination results correspond to level II under Table VI and to 
level V under Table VIa.  Accordingly, auditory acuity level V 
applies to the left ear.  The intersection point of level V for 
the left ear and level I for the right ear under Table VII shows 
that the Veteran's hearing loss warrants a noncompensable 
disability rating.

Another VA audiological examination was afforded to the Veteran 
in December 2008.  This examination revealed pure tone threshold 
levels, in decibels, as follows:


HERTZ

1000
2000
3000
4000
LEFT
85
75
70
65
RIGHT
45
30
20
25

Pure tone threshold levels averaged 73.75 decibels for the left 
ear and 30 decibels for the right ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the left ear 
and 96 percent in the right ear.  The results represent an 
exceptional pattern of hearing loss in the left ear.  See 38 
C.F.R. § 4.86(a).  Therefore, the left ear must be evaluated 
under Table VI or VIa, whichever results in the higher auditory 
acuity level.

Under Table VI, the examination results for the right ear 
correspond to level I hearing loss.  For the left ear, the 
examination results correspond to level II under Table VI and to 
level VI under Table VIa.  Accordingly, auditory acuity level VI 
applies to the left ear.  The intersection point of level VI for 
the left ear and level I for the right ear under Table VII shows 
that the Veteran's hearing loss warrants a noncompensable 
disability rating.

In light of the level V and level VI left ear hearing loss and 
level I right ear hearing loss demonstrated upon audiological 
examination in March 2006 and December 2008, an initial 
compensable evaluation for the period from May 25, 2004, to 
November 22, 2009, is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Period Beginning November 23, 2009

On November 23, 2009, the Veteran was seen for audiological 
evaluation at the VA Medical Center in Mountain Home, Tennessee.  
A pure tone audiometry test was conducted.  Comparing the results 
of this test to previous pure tone audiometry tests, the VA 
physician noted that the Veteran's bilateral hearing loss had 
changed since his previous VA examination in December 2008.

A VA audiological examination was conducted in March 2010 as a 
result.  This examination revealed pure tone threshold levels, in 
decibels, as follows:





HERTZ

1000
2000
3000
4000
LEFT
80
75
80
80
RIGHT
50
40
40
40

Pure tone threshold levels averaged 78.75 decibels for the left 
ear and 42.5 decibels for the right ear.  Speech audiometry 
revealed speech recognition ability of 74 percent in the left ear 
and 88 percent in the right ear.  The results represent an 
exceptional pattern of hearing loss in the left ear.  See 38 
C.F.R. § 4.86(a).  Therefore, the left ear must be evaluated 
under Table VI or VIa, whichever results in the higher auditory 
acuity level.

Under Table VI, the examination results for the right ear 
correspond to level II hearing loss.  For the left ear, the 
examination results correspond to level VI under Table VI and to 
level VII under Table VIa.  Accordingly, auditory acuity level 
VII applies to the left ear.  The intersection point of level VII 
for the left ear and level II for the right ear under Table VII 
shows that the Veteran's hearing loss warrants a 10 percent 
disability rating.

In light of the level VII left ear hearing loss and level II 
right ear hearing loss demonstrated upon audiological examination 
in March 2010, an evaluation in excess of 10 percent disabling 
for the period beginning on November 23, 2009, is not warranted.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 
see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Extraschedular Consideration

The above determination continuing the Veteran's noncompensable 
evaluation for bilateral hearing loss for the period from May 25, 
2004, to November 22, 2009, and 10 percent evaluation for 
bilateral hearing loss for the period beginning November 23, 
2009, is based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  The Board notes that there is 
no indication that the Veteran's bilateral hearing loss reflects 
so exceptional or so unusual a disability picture as to warrant 
the assignment of evaluations on an extraschedular basis.  See 38 
C.F.R. § 3.321(b).

In this regard, there has been no showing that application of the 
regular schedular rating criteria discussed above to the 
Veteran's bilateral hearing loss is impractical.  There also has 
been no showing that the Veteran's bilateral hearing loss 
satisfies the unusual disability factor of requiring frequent 
periods of hospitalization.  Indeed, there is no evidence that 
this disability has required any such hospitalization.

The evidence also does not indicate that the Veteran's bilateral 
hearing loss results in marked interference with employment.  
Based on VA's revision of its hearing examination worksheets to 
address this potential exceptional disability factor, the Court 
held in Martinak v. Nicholson, 21 Vet. App. 447 (2007), that VA 
audiologists must describe the effect of the Veteran's hearing 
loss disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 
38 C.F.R. § 4.10 (2007).  The Court also noted, however, that 
even if a VA audiologist's description of the functional effects 
of the Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice caused by 
the deficiency.

The Veteran's March 2006 VA audiological examination was 
conducted before the hearing examination worksheets were revised.  
However, the VA audiologist elicited from the Veteran that he had 
difficulty hearing in general and especially in crowds.  The 
audiologist who performed the December 2008 VA audiological 
examinations, conducted after the hearing examination worksheets 
were revised, noted that the Veteran's bilateral hearing loss had 
significant effects on his occupational and daily activities.  
Specifically, the examiner noted that the Veteran had difficulty 
communicating when there was background noise or when he was not 
wearing his hearing aids.  The audiologist who performed the 
March 2010 VA audiological examination similarly noted 
significant effects on the Veteran's occupation as a result of 
his bilateral hearing loss.  No effects on daily activities were 
noted, however.

Given the above evidence, the VA audiological examinations are in 
compliance with Martinak and applicable VA policies.  The 
evidence, however, does not suggest any marked interference in 
the Veteran's employment as a result of his bilateral hearing 
loss.  In this regard, the Veteran's hearing aids assists him in 
communicating with others in the workplace.  The Board further 
notes that the Veteran has not demonstrated any prejudice caused 
by a deficiency in the VA audiologist's description of the 
functional effects of his hearing disability.

Without a finding that application of the regular schedular 
rating criteria is impractical and in the absence of evidence of 
any exceptional or unusual disability factors, the criteria for 
submission for assignment of extraschedular ratings are not met.  
Remanding this claim to the RO for referral to the Under 
Secretary for Benefits or Director of the Compensation and 
Pension Service, who assign such ratings, thus is not warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

D.  Total Disability Based on Individual Unemployability

Total disability based on individual unemployability (TDIU) must 
be considered as part of a claim for a higher initial or 
subsequent evaluation for a given disability when the question of 
whether the Veteran is unemployable due to that disability 
reasonably is raised by the Veteran or the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran claimed in 
November 2009 that he is unemployable due to his bilateral 
hearing loss and several other service-connected disabilities.  
TDIU was granted in a March 2010 RO rating decision.  As such, 
consideration of TDIU as a component of the Veteran's claim of 
entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss for the period from May 25, 
2004, to November 22, 2009, and in excess of 10 percent disabling 
for the period beginning November 23, 2009, is unnecessary.


III.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn the appeal pertaining to an 
earlier effective date for the grant of service connection for 
bilateral hearing loss and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

Entitlement to an initial compensable disability evaluation for 
service-connected bilateral hearing loss for the period from May 
25, 2004, to November 22, 2009, and an initial disability 
evaluation in excess of 10 percent for the period beginning 
November 23, 2009, is denied.

The appeal for an earlier effective date for the grant of service 
connection for bilateral hearing loss is dismissed.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


